DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a step 10”; “a step 20”; “a step 30”; “a step 40”; “a step 50”; “a step 60”; and “a backlight module to be fully turned on” in claims 1-3, 5-6; and “a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a first determination module for determining whether the ambient temperature is higher than or equal to a first temperature; a startup module for controlling the liquid crystal display device to be normally turned on if the ambient temperature is higher than or equal to the first temperature; a second determination module for determining whether the ambient temperature is higher than or equal to a second temperature when the ambient temperature is lower than the first temperature, wherein the second  as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 1: “a startup control method for a liquid crystal display device, comprising: a step 10, detecting an ambient temperature before turning on; a step 20, determining whether the ambient temperature is higher than or equal to a first temperature; a step 30, if the ambient temperature is higher than or equal to the first temperature, controlling the liquid crystal display device to be normally turned on; otherwise, performing a step 40; the step 40, determining whether the ambient temperature is higher than or equal to the second temperature, wherein the second temperature is lower than the first temperature; and a step 50, if the ambient temperature is higher than or equal to the second temperature, controlling a backlight module to be fully turned on in order to heat a liquid crystal panel, and then returning to the step 10” which does not describe a liquid crystal display device comprises a power supply, and if the power supply is not turned on, it is not enable for detecting an ambient temperature in order to turn on the liquid crystal display device.
As to claims 2-9: Claims 2-9 are dependent claims of claim 1. Therefore, claims 2-9 are rejected with same rationale as claim 1.
As to claim 10: It recites “a liquid crystal display device, comprising: a detection module for detecting an ambient temperature before turning on; a first determination 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
As to claim 1: The omitted steps are: a step to turn on a power supply in order to perform other steps. Without the power supply is turned on, it is not capable to a liquid crystal display device to detect an ambient temperature.
As to claims 2-9: Claims 2-9 are dependent claims of claim 1. Therefore, claims 2-9 are rejected with same rationale as claim 1.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
As to claim 10: The omitted elements are: a power supply of a liquid crystal display device. Without the power supply is turned on, the liquid crystal display device is not capable to detect an ambient temperature. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “step” and “module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
As to claims 1-3, 5-6: Claims 1-3, 5-6 are method claims by using “step” and “module” acting as the corresponding structure for performing the entire claimed function.  
As to claims 4, 7-9: Claims 4, 7-9 are dependent claims of claim 1. Therefore, claims 4, 7-9 are rejected with same rationale as claim 1.
As to claim 10: It recites “module” acts as the corresponding structure for performing the entire claimed function. 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (CN 201331909 Y) in view of and SHIKII et al (WO 2011/058728 A1).
As to claim 1: Lu discloses a startup control method for liquid crystal display device (Figs. 1-2, a startup control method for “a liquid crystal display 4”; pg. 1-2), comprising: 
a step 10, detecting an ambient temperature before turning on (Figs. 1-2, pg. 1-2); 
a step 20, determining whether the ambient temperature is higher than or equal to a first temperature (Figs. 1-2, pg. 1-2, wherein the ambient temperature is higher than a set temperature value represents a first temperature, wherein the set temperature is 0°C); 
a step 30, if the ambient temperature is higher than or equal to the first temperature, controlling the liquid crystal display device to be normally turned on; otherwise, performing a step 40 (Figs. 1-2, pg. 1-2, pg. 1-2); 

a step 50, if the ambient temperature is higher than or equal to the second temperature, controlling a heat system to be fully turned on in order to heat a liquid crystal panel, and then returning to the step 10 (Figs. 1-2, “a heat system 2” to be fully turned on in order to heat a liquid crystal panel; pg. 1-2).
Lu also discloses a backlight (Figs. 1-2, “a backlight 14”; pg. 1-2). Lu does not expressly disclose if the ambient temperature is higher than or equal to the second temperature, controlling a backlight module to be fully turned on in order to heat a liquid crystal panel. However, Shikii teaches a method of controlling a backlight module to be fully turned on in order to heat a liquid crystal panel when a temperature sensor detects an ambient temperature is lower than a predetermined temperature a liquid crystal display (Figs. 1-12, a method of controlling “a backlight module 12” to be fully turned on in order to heat a liquid crystal panel when “a temperature sensor 17” detects an ambient temperature is lower than a predetermined temperature “a liquid crystal display 40”; ¶0085-0091). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu to substitute the backlight as the heating system, the result of the substitution is predictable that if the ambient temperature is higher than or equal to the second temperature, controlling a backlight to be fully turned on in order to heat the liquid crystal panel as taught by Shikii. The motivation would have been in order to warm up the liquid crystal display panel and 
As to claim 2: Lu discloses the method further comprises a step of: a step 60, if the ambient temperature is lower than the second temperature, controlling the liquid crystal display device not to be turned on (Figs. 1-2, pg. 1-2, wherein the detected the ambient temperature is lower than -20°C, controlling the liquid crystal display device not to be turned on).
As to claim 3: Lu discloses the step 60 further comprises a step of: controlling the liquid crystal display device to generate an alarm message (Figs. 1-2, pg. 1-2, wherein an indicator light is a red light represents an alarm message).  
As to claim 4: Lu discloses the first temperature is 0°C, the second temperature is minus 20°C (Figs.1-2, pgs. 1-2).  
As to claim 5: Claim 5 is a dependent claim of claim 1. The prior art Shikii further discloses claim limitation of the backlight module is fully turned on to heat the liquid crystal panel through PWM dimming, analog dimming, and/or backlight turning on signal (Figs. 1-12, the backlight module is fully turned on to heat the liquid crystal display panel through backlight turning on signal from the backlight controller 141; ¶0085-0091). In addition, the same motivation is used as the rejection of claim 5.  
As to claim 6: Lu discloses in the step S10, through a temperature detection circuit to detect the ambient temperature (Figs. 1-2, “a temperature detection circuit 6”; pg. 1-2). 
As to claim 10: Claim 10 is an apparatus claim of claim 1. The combination of the prior arts Lu and Shikii further disclose a liquid crystal display device (Lu: Figs. 1-2, 
a detection module for detecting an ambient temperature before turning on (Lu: Figs. 1-2, “a detection module 7” for detecting an ambient temperature before turning on; pg. 1-2);
a first determination module for determining whether the ambient temperature is higher than or equal to a first temperature (Figs. 1-2, “a first determination module 6” for determining whether the ambient temperature is higher than or equal to a first temperature; pg. 1-2, wherein the detected ambient temperature is higher than a set temperature value represents a first temperature); 
a startup module for controlling the liquid crystal display device to be normally turned on if the ambient temperature is higher than or equal to the first temperature (Figs. 1-2, pg. 1-2, wherein a temperature control system 1 represents a startup module); 
a second determination module for determining whether the ambient temperature is higher than or equal to a second temperature when the ambient temperature is lower than the first temperature (Figs. 1-2, pg. 1-2, wherein the single-chip microcomputer and a temperature sensor also represents a second determination module and a second temperature is between -20°C  and 0°C), 
wherein the second temperature is lower than the first temperature (Figs. 1-2, pg. 1-2); and 
a heating module for controlling the backlight module to be fully turned on to heat the liquid crystal panel if the ambient temperature is higher than or equal to the second .

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (CN 201331909 Y) in view of and SHIKII et al (WO 2011/058728 A1), hereinafter Lus as applied to claim 1 above, and further in view of NAM et al (US 2018/0059470 A1).
As to claim 7: Lus does not expressly disclose wherein the temperature detection circuit comprises a thermistor, and through detecting a divided voltage on the thermistor to represent the ambient temperature. However, Nam teaches a liquid crystal display device comprises a temperature detection circuit comprises a thermistor, and through detecting a divided voltage on the thermistor to represent the ambient temperature (Figs. 1-2, “a liquid crystal display device comprises “a temperature detection circuit 220” comprises a thermistor, and through detecting a divided voltage on the thermistor to represent the ambient temperature; ¶0046-0053). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lus to have the temperature sensor includes a thermistor for detecting the ambient temperature, such that the temperature detection circuit comprises a thermistor, and through detecting a divided voltage on the thermistor to represent the ambient temperature as taught by Nam. The motivation would have been 
As to claim 8: Claim 8 is a dependent claim of claim 7. The combination of the prior arts Lu and Nam further disclose claim limitation of the first temperature and the second temperature are respectively represented as a first voltage and a second voltage, confirming the temperature range by comparing the first voltage and the second voltage with the divided voltage, respectively (Lu: Figs. 1-2, pg. 1-2; Nam: Figs. 1-2, ¶0043-0053). In addition, the same motivation is used as the rejection of claim 8.  
As to claim 9: Claim 9 is a dependent claim of claim 8. The prior art Nam further discloses claim limitation of through comparators to compare the first voltage and the second voltage with the divided voltage (Fig. 2, “comparators 210” to compare the first voltage and the second voltage with the divided voltage; ¶0053-0062). In addition, the same motivation is used as the rejection of claim 9.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LIN LI/
Primary Examiner, Art Unit 2693